Citation Nr: 1114710	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  06-23 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for arthritis of the feet.


REPRESENTATION

Appellant represented by:	Judy J. Donegan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio.  

In February 2010, the Board denied entitlement to service connection for arthritis of the feet and legs.  The Veteran subsequently appealed to the Court of Appeals for Veterans Claims (Court).  In a January 2011 Joint Motion for Remand, the parties (the Secretary of VA and the Veteran) determined that a remand was warranted as to the issue of service connection for arthritis of the feet; the Veteran withdrew his appeal as to the issue of service connection for arthritis of the legs.  By a January 2011 Order, the Court granted the Joint Motion for Remand, vacated that portion of the February 2010 Board decision that denied service connection for arthritis of the feet, and remanded the matter for readjudication.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference in October 2007; a transcript of that hearing is associated with the claims folder.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delaying the Veteran's appeal.  However, it has reviewed the record and finds that a remand is necessary to (1) search for missing service records and (2) obtain a VA examination which adequately addresses the issue on appeal.  

With regard to the latter development, the claims file reflects that the Veteran was provided a VA examination in September 2009 for the specific purpose of examining the possible etiology of any arthritis of the feet and legs, including in-service ankle sprains and general trauma due to parachuting.  The resultant examination report and opinion, however, makes no mention of any examination of the feet, and the examining orthopedist did not provide an opinion regarding whether any previously diagnosed bilateral hallux valgus, calcaneal spurs, and/or degenerative changes of the first, second, and third metatarsals may have its origins in service.  Seeing as the VA must provide an adequate examination once it undertakes the effort to provide one, even if not statutorily obligated to do so, another examination is needed which evaluates the disabilit(ies) at issue in this appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Furthermore, any opinion should reflect consideration of not only the medical evidence of record, but also the Veteran's own lay assertions that he has experienced chronic discomfort and pain in his feet, legs, and ankles since service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).   

Prior to obtaining a new VA examination, the RO should make reasonable efforts to locate the Veteran's service treatment records.  A review of the current record reveals that the service treatment records previously obtained by the RO from the National Personnel Records Center (NPRC) are not in the claims file.  In addition to contacting prior location(s) of the file, the RO should undertake any efforts to replace or rebuild the missing service records, including contacting the Veteran for any copies in his possession and the NPRC for any copies and other relevant service records in its possession.  All efforts to locate the missing service records should be clearly documented in the file, and if unsuccessful, the RO should provide appropriate notice to the Veteran and opportunity to submit additional relevant evidence.  





Accordingly, the case is REMANDED for the following action:

1.  Locate the Veteran's missing service treatment records previously located in the file.  Such efforts should include contacting any prior location(s) of the file.  

2.  If the missing service treatment records cannot be located, then undertake any efforts necessary to replace or rebuild the missing records, including contacting the Veteran for any copies in his possession and the NPRC for any copies and other relevant service records in its possession.  

3.  All efforts to locate the missing service records should be clearly documented, and if unsuccessful, the RO should provide appropriate notification to the Veteran, including notice and opportunity for him to submit additional relevant evidence such as lay or buddy statements.  

4.  After all outstanding evidence has been associated with the claims file, schedule the Veteran for a VA orthopedic examination.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that the claims folder was reviewed in connection with the examination.  After reviewing the entire record, examining the Veteran, and performing any medically indicated testing, the examiner should identify any chronic foot disorder(s), including hallux valgus, calcaneal spurs, and degenerative arthritis, providing a diagnos(es) for any disorder(s).  The examiner should then opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that any current foot disorder(s) is etiologically related to the Veteran's military service, to include as a result of in-service ankle sprains and/or general trauma from parachute landings.  A detailed rationale should be provided for all opinions and should reflect consideration of the medical and lay evidence of record, including the Veteran's assertions of chronic foot discomfort and pain since service.  
   
5.  Thereafter, the RO should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the RO should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefit sought.  Unless the benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



